Title: To Thomas Jefferson from Marc Chazal, [1788]
From: Chazal, Marc
To: Jefferson, Thomas



Monseigneur
[1788]

Marc Chazal, résidant à Villeneuve lez Avignon, a l’honneur d’exposer à Votre Excellence qu’il a un fils auprès de M. de Banistere, qui partit de france le 21. Avril 1786, pour Petersbourg en Virginie. Depuis ce Tems, ledit Chazal n’a point eu de nouvelles de ce fils cheri quoiqu’il aye Tenté plusieurs voyes inutilement.
M. de Banistere avoit permis à l’éxposant de s’adresser à Vôtre Excellence, pour faire parvenir ses paquets à son fils. Il n’avoit jamais osé prendre cette liberté, mais il y a recours aujourd’huy. Il ose esperer avec confiance que vous voudrés bien faire parvenir  cette lettre à ce fils; le calme renaitra dans le Coeur d’une Mere éplorée. J’attends cette grace de vôtre humanité, et nous ne cesserons d’adresser de voeux au Ciel, pour la conservation de vôtre Illustre personne dévenue Si chere aux Malheureux par vos bienfaits réiterés.

Chazal

